 
Exhibit 10.5
 
LOT PURCHASE AGREEMENT
 
BALLENGER RUN
 
 
 
THIS LOT PURCHASE AGREEMENT (the "Agreement") is entered into as of __________,
2014 but effective as of the Effective Date (as hereinafter defined) by and
between a SeD Maryland Development, LLC, a Delaware limited liability company
(the "Seller") and NVR, INC., a Virginia corporation d/b/a RYAN HOMES (the
"Purchaser").
 
RECITALS:
 
A. Seller is the contract purchaser under that certain Real Estate Sales
Contract dated May 28, 2014 between RBG Family, LLC, as seller ("Contract
Seller") and Purchaser, as purchaser (the "Raw Land Contract") with regard to
certain real property located in Frederick County, Maryland (the "County") which
is more particularly described in the legal description set forth on Exhibit A-I
(the "Project"). A copy of the proposed development plan for the Project is
attached hereto as Exhibit A-2 (the "Development Plan"). The Project consists of
a five-phase development which shall be improved by five home types: large
single-family dwellings, small single-family dwellings, neo-traditional
single-family dwellings, single-family attached villas, and two sizes of
townhomes (the "Home Types"). This Agreement sets forth the parties' obligations
with regard to the home type described on Exhibit B. Concurrently with the
execution of this Agreement, Seller and Purchaser are executing four other Lot
Purchase Agreements with regard to the other Home Types (the "Related LPAs").
 
B. The Raw Land Contract was terminated pursuant to its terms. This Agreement is
contingent upon Purchaser and Contract Seller entering into a Second Amendment
to the Raw Land Contract which conforms to the terms and conditions of the
Assignment Agreement (defined below) (the "Second Amendment") reinstating the
Raw Land Contract (the "Contingency"). If the Contingency is not satisfied by
December 12, 2014, this Agreement shall be null and void, unless otherwise
agreed in writing by the parties to this Agreement.
 
C. Concurrently with the execution of this Agreement, Seller is acquiring the
rights of the contract purchaser under the Raw Land Contract pursuant to that
certain Assignment and Assumption Agreement between Purchaser, as assignor, and
Seller, as assignee (the "Assignment Agreement"), a copy of which is attached
hereto as Exhibit C.
 
D. In the event that either party defaults under either this Agreement or the
Assignment Agreement prior to Seller acquiring the Property (as hereinafter
defined), the Assignment Agreement shall control the disposition of the Deposit.
 
E. Seller desires to sell, and Purchaser desires to purchase, the lots which are
described on Exhibit D and depicted on the Development Plan (collectively, the
"Lots" or the "Property", individually, a "Lot") in accordance with the terms
and conditions of this Agreement. The Lots constitute part of the Project. The
terms "Lots", "Property" and "Lot" refer to the parcels of land that are the
subject of this Agreement. The terms "lots" and "lot" refer to the subdivided
lots that are contained within the entire Project.
 
 

 
 
NOW, THEREFORE, for and in consideration of the mutual covenants of the parties
as set forth herein, Seller does hereby grant to Purchaser the right to purchase
and Purchaser agrees to purchase in fee simple the Property pursuant and subject
to the following covenants, conditions, terms and obligations.
 
1. EFFECTIVE DATE; STUDIES.
 
1(a) Effective Date. This Agreement and any modification hereto will only be
effective if signed by the Area President of Purchaser, or its designee, Vice
President of Operations, and at least two (2) other officers of Purchaser. In
the event that Purchaser fails to deliver the entire Deposit as required
hereunder, this Agreement automatically, without any action required by either
party, shall become null and void. The "Effective Date" of this Agreement is the
date on which the Second Amendment is signed by Purchaser and Contract Seller.
If the Second Amendment is not signed by Purchaser and Seller by December 12,
2014, this Agreement shall automatically be null and void.
 
1b) Studies. Purchaser shall have a study period commencing upon the Effective
Date and terminating on the date that is three (3) business days before the last
day of the study period under the Raw Land Contract, (the "Study Period"), to
undertake such engineering, development, marketing and other studies as
Purchaser may desire. Seller does not have any plans or reports related to the
Property that were not provided to Seller by Purchaser. Purchaser agrees and
acknowledges that Purchaser has had the opportunity to investigate the Project
during the due diligence period under the Raw Land Contract. Pursuant to the
Assignment Agreement, Purchaser has provided Seller with copies of the results
of Purchaser's investigation, including, but not limited to, a Phase I
Environmental Assessment prepared by Geo-Technology Associates, Inc. dated June
26, 2014 (the "Environmental Study"). The parties acknowledge that there is an
underground storage tank on the Property. Seller shall remove the underground
storage tank, and request that the Maryland Department of the Environment issue
a No Further Action letter with regard thereto. Issuance of such No Further
Action letter shall be a condition precedent to Purchaser's first acquisition of
a Lot hereunder. If Purchaser is not satisfied with the Property or the
transaction for any reason, or no reason at all, Purchaser may as a matter of
right, terminate this Agreement by delivering written notice to Seller at any
time prior to the end of the Study Period. In such event, the Deposit shall be
returned to Purchaser in accordance with the Assignment Agreement, and
thereafter the parties shall be relieved of further liability from performing
hereunder.
 
2. PURCHASE OF LOTS; DEVELOPMENT PHASING SCHEDULE.
 
2(a) The "Model Lot" is the Lot upon which Purchaser shall construct a model
home (the "Model Home") to facilitate marketing of the Project. The Model Lot is
denoted as such on the Development Plan. The parties agree and acknowledge that
the County requires that less development be completed in order for the County
to issue a building permit for the Model Home. Purchaser, at its sole cost,
shall apply for and in good faith obtain a building permit for construction of
the Model Home on the Model Lot as soon as Seller completes all development work
necessary for the issuance of the Model Home building permit. Purchaser shall
purchase the Model Lot within five (5) business days after the date that
Purchaser may obtain, upon application and payment of required fees, a building
permit for the Model Home. The date upon which Purchaser acquires the Model Lot
shall be referred to herein as the "Model Lot Closing Date". The purchase of the
Model Lot shall not be counted toward the minimum Lot purchase requirement
hereunder.
 
 
2

 
 
2(b) Attached hereto as Exhibit E is the schedule for development of the Project
(as such may be modified by mutual agreement of the parties from time to time,
the "Phasing Plan"). The Phasing Plan contemplates that Seller shall develop the
Project in four phases. Each phase may contain lots for one or more Home Types.
A phase may not contain any lots for a particular Home Type. The Lot purchase
schedule set forth in Paragraph 2(c) below shall be subject to the availability
of Lots in accordance with the Phasing Plan.
 
2(c) Seller shall deliver written notice to Purchaser (the "Completion Notice")
to advise Purchaser that Lots are available for purchase (the "Available Lots")
and the Conditions Precedent (defined below) for such Lots are fulfilled. The
first Completion Notice delivered by Seller after the Model Lot Closing Date may
be referred to herein as the "Initial Completion Notice" and shall be delivered
on or before December 31, 2016. Each Completion Notice shall identify the
location of the Available Lots and Purchaser may select which of the
 
Available Lots that it will purchase. The total number of Available Lots at any
time under this Agreement and the Related LPAs shall be twenty-four (24) lots.
Such total Available Lots under this Agreement and the Related LPAs may consist
of lots for one or more of the Home Types. In the event that Seller does not
meet the Available Lots requirement of twenty-four (24) lots, Purchaser shall
deliver written notice to Seller and:
 
(i) So long as Seller is, and before the date of Purchaser's notice was,
diligently pursuing the fulfillment of its obligations hereunder in order to
create Available Lots, Seller shall be entitled additional time to prepare the
Lots for purchase. In no event shall the additional time be more than six (6)
months. Purchaser may elect to defer the Lot purchase schedule and any
escalation of the Purchase Price by the same number of days until Seller meets
the Available Lots requirement. The parties agree to document the commencement
and termination of such additional time period and the effect upon the purchase
schedule and Purchase Price escalation.
 
(ii) In the event that Seller is not, or before the date of Purchaser's notice
was not, diligently pursuing the fulfillment of its obligations hereunder in
order to create Available Lots, or in the event that Seller does not meet the
Available Lots requirement within the six (6) months described in Subparagraph
2(c)(i) above, the terms and conditions of Paragraph 8, regarding Seller
default, shall control.
 
2(d) After the Model Lot Closing Date, provided Seller has delivered a
Completion Notice to Purchaser and the Conditions Precedent (defined below) are
fulfilled with regard to the Lots to be purchased, Purchaser shall purchase the
minimum number of Lots per quarter which is set forth on Exhibit D. Except for
the first quarter, a "quarter" shall consist of three (3) full calendar months.
The "first quarter" shall commence ninety (90) days after the Model Lot Closing
Date and end on the last day of the third full calendar month thereafter.
Purchaser shall have the right in any quarter to settle on more than the minimum
number of Lots required to be purchased in such quarter at the Purchase Price
then in effect and shall receive cumulative credits toward the minimum number of
Lots required to be purchased in succeeding quarters. Purchaser shall be
entitled to more than one (1) settlement per month. Purchaser may purchase more
than one Lot at a settlement. Purchaser may purchase more than one single-family
lot at a settlement. In the event that the Lots which are the subject of this
Agreement and are described on Exhibit D are townhouse or attached villa lots,
then Purchaser must purchase at one settlement the lots that will be improved by
attached dwellings.
 
 
3

 
 
2(e) All settlements shall be held at the offices of NVR Settlement Services,
3701 Pender Drive, Suite 210, Fairfax, VA 22030, at such time or times as
Purchaser shall designate.
 
2(f) Seller shall provide a location on the Property, at no cost to Purchaser,
within one hundred feet (100') of the entrance to the Property, for the
installation by Purchaser of a sales trailer. The location shall be selected by
Purchaser, subject to Seller's reasonable approval. Purchaser shall maintain the
trailer and the site on which it is located in good repair and free of debris.
The trailer shall be locked at all times that it is vacant. Upon vacating the
site, Purchaser shall remove the trailer and restore the Property to evenly
graded, clean and good condition.
 
2(g) Purchaser's right to purchase Lots hereunder shall be in full force and
effect so long as Purchaser fulfills its obligations hereunder. In the event
that Purchaser fails to purchase the minimum number of Lots as required herein
during any one quarter, then Seller may deliver a default notice to Purchaser
and exercise remedies in accordance with Paragraph 8 below.
 
2(h) The purchase price for each Lot purchased hereunder shall be in the amount
set forth on Exhibit B (as applicable, the "Purchase Price"). Commencing on the
first (1st) day of the third (3rd) quarter hereunder (see subparagraph 2(d)
above for determination of quarters) and continuing on the first day of each and
every quarter thereafter the Purchase Price for each Lot shall increase by
0.75%. By way of example and not of limitation, in the event that the Model Lot
Closing Date is July 15, 2015, then the following dates shall apply:
 
First quarter thereafter
October 16, 2015 — January 31, 2016
Second quarter thereafter
February 1, 2016 - April 30, 2016
Third quarter thereafter
May 1, 2016 - July 31, 2016
Purchase Price increases by 0.75% on May 1,
2016
 
 

On the first day of each quarter thereafter the Purchase Price shall increase by
0.75%.
 
2(i) With regard to this Agreement and the Related LPAs, the total sum of Five
Million Six Hundred Thousand and No/ 100 Dollars ($5,600,000.00) as a good-faith
deposit (the "Deposit") will be delivered by Purchaser in accordance with the
terms of this Agreement, as follows:
 
  Purchaser previously delivered $200,000.00 to the Contract Seller under the
Raw Land Contract; such $200,000.00 shall be applied as a portion of the Deposit
hereunder;
 
  in accordance with the Assignment Agreement, Purchaser shall deliver
$1,300,000.00 to Commonwealth Land Title Insurance Company ("Commonwealth") two
(2) business days before the expiration of the study period under the Raw Land
Contract, Commonwealth shall deliver such $1,300,000.00 to the Contract Seller
under the Raw Contract prior to the expiration of the study period thereunder,
and such $1,300,000.00 shall be applied as a portion of the Deposit hereunder;
and
 
 
4

 
 
(iii) Purchaser shall deliver $4,100,000.00 to the closing agent which will
handle Seller's acquisition of the Project no later than two business days
before the closing under the Raw Land Contract, but in no event prior to
Purchaser's receipt and approval of Seller's Certificate of Insurance in
accordance with Subparagraph 3(p) below, and such $4,100,000.00 shall be applied
as a portion of the Deposit hereunder.
 
The Deposit shall be returned to Purchaser in the form of a credit toward the
Purchase Price payable for each Lot at the time of each settlement (the "Deposit
Credit"). Exhibit B sets forth the allocation of the Deposit and Deposit Credits
among all of the lots subject to this Agreement and the Related LPAs.
Notwithstanding anything herein to the contrary, in the event of an uncured
default by Purchaser beyond any applicable cure periods, it is the intent of the
parties that, Seller shall only be entitled to the portion of the Deposit
allocated to this particular Agreement as liquidated damages in accordance with
Subparagraph 8(b) below.
 
2(j) At the closing under the Raw Land Contract, Seller shall execute and
deliver an indemnity deed of trust to trustees for the benefit of Purchaser (the
"Deed of Trust") which shall secure the return of the Deposit to Purchaser as
provided in this Agreement. The form of Deed of Trust is attached hereto as
Exhibit F. The Deed of Trust shall be subordinate only to the first priority
position of Seller's institutional acquisition and development loan(s) and shall
be recorded after the deed conveying title to the Project to Seller from the
Contract Seller. References to the Deposit shall mean the amount paid to date or
remaining after any credits as provided in this Agreement. The Deposit, or any
portion thereof, shall be used by Seller solely for the acquisition and
development of the Property and for no other purpose. Further, Seller hereby
authorizes Purchaser to communicate directly with Seller's lender(s) about any
and all matters relating to their respective loans, including, after an event of
default under either such loan, communication between said lender(s) and
Purchaser relating to any default remedies that may be pursued or possible loan
restructurings or workout arrangements. Seller hereby authorizes such
communications but requires that Purchaser deliver to Seller prior written
notice of such communications. Any subordination agreement or other document
Seller's lender desires for Purchaser to execute, join or consent to shall
contain non-disturbance language as to this Agreement and allow Purchaser the
right, in its sole discretion, to cure any default of Seller under the senior
financing.
 
3. SELLER'S OBLIGATION TO PREPARE LOTS. Before Seller commences development of
any phase set forth on the Phasing Plan, Purchaser shall deliver to Seller a
plan which shall depict the location and grading of each Home Type on the lots
located in such phase (the "House Location Plan"). Seller shall have the right
to disapprove of the House Location Plan in its reasonable discretion, for
reasons including but not limited to, the plan is detrimental to the remainder
of the Project, requires a zoning variance, or is not in conformance with
Seller's overall grading plan. In such event, Seller and Purchaser shall
cooperate to generate a mutually acceptable House Location Plan. All references
herein to the "House Location Plan" shall be the mutually acceptable plan.
Seller shall, in accordance with local government requirements and as required
herein, at its own cost and expense, promptly and diligently develop and improve
the Property into fully improved and finished building lots by performing the
following:
 
 
5

 
 
3(a) Grading. Seller shall perform over-lot clearing and rough grading of the
Property in accordance with the House Location Plan. Subject to the provisions
below regarding controlled fill house pads, Seller shall cut, fill and grade
each Lot as necessary for the proper and lawful drainage of such Lot before
erection of the Home Type designed for the Lot on the House Location Plan. It is
intended that each group of contiguous Lots shall be as compatible as possible
with the existing topography of such Lots, within the parameters of customary
lot drainage and slope practices and/or regulations. Purchaser and Seller agree
to cooperate to assure the accomplishment of the foregoing. Seller will notify
Purchaser at such time as grading is completed on any section(s) or phase(s). A
"walk through" inspection will be made by a representative of both Purchaser and
Seller, and a list of discrepancies, if any, will be prepared. Seller will
promptly correct any discrepancies. When part or all of the foundation, at the
design elevation of a house sited on a given Lot, cannot be placed at natural
grade capable of supporting such foundation, Seller will supply controlled fill
house pads with the following dimensions: overall length and width of the
building envelope, plus ten feet (10') on each side as measured from the minimum
set-back line designated by the applicable governmental authority or as
designated in the House Location Plan. Each such fill Lot must have a pad that
is certified by a registered engineer who is approved by Purchaser to have
adequate load bearing capacity to support a footing/foundation of either
standard Purchaser house design and specifications or an engineered footing
design approved for use by said engineer. Each such pad shall have clean fill,
free of organic matter and other debris. In instances where intermediate or
final grading plans require slopes, the pad design and installation shall take
into account whether slopes need to benched or otherwise stabilized to ensure an
adequate influence zone of foundation bearing in order to meet the
above-described load bearing capacity. For eighteen (18) months after a Lot
closing and provided the Purchaser or its grading contractor does not "over dig"
or "over cut" the foundation for such fill Lot, Seller shall be responsible and
liable for failure of the controlled fill house pad, notwithstanding the
engineer's certification of same. Any claim that a controlled fill house pad has
failed must be made within eighteen (18) months after the Lot settlement. Lots
shall be delivered free of rubbish and debris.
 
3(b) Water and Sewer Mains. Seller shall install water and sewer mains in the
street or in the rear of each Lot with laterals to Lot lines and shall clearly
mark same. Seller shall use reasonable efforts to place the sanitary sewer
lateral at a depth to allow Purchaser to construct gravity flow basement homes
on each Lot. With regard to the five lots noted on the Development Plan, Seller
shall be responsible for the installation of water and sewer on pipestem (or
flag lots) from the main to the flare in the Lot (or to the building restriction
line). Purchaser shall pay any allocation, tap or connection fees. Seller shall
furnish written evidence of the paid fees, if any, and written evidence that
such are transferable from Seller to Purchaser at no cost to Purchaser.
Notwithstanding anything herein inconsistent or to the contrary, there shall be
no covenants, declarations, easements, liens or encumbrances affecting any of
the Lots which will have a priority over subsequent recorded purchase money
mortgage liens, or any refinance of same, encumbering the Property until such
lien has been legally perfected following default. In the event such a lien or
encumbrance is found to exist, Seller will, at Seller's sole expense, promptly
cause such lien or encumbrance to be subordinated to any purchase money lien or
encumbrance or any refinancing of same.
 
3(c) Bonds. Seller shall post and maintain all forms of surety bonds as may be
required by the applicable governmental authorities for development of the Lots
and the drainage facilities contemplated by this Agreement, whether such
facilities are on or off the Lots.
 
 
6

 
 
3(d) Dedication to Public/Acceptance by Homeowners Association. Seller shall
cause all streets, roads, driveways, parking areas and other public and private
improvements to be dedicated to public use and accepted for maintenance by the
applicable governmental authorities or Homeowners Association, whichever
applies, at the earliest practical date. Seller shall not top coat any surfaces
prior to Purchaser's completion of home construction in a given section or phase
of the Property.
 
3(e) Rock. In the event that rock is encountered on the Lots by Seller during
its grading operation, Seller shall blast and/or excavate rock to cause the
finished Lot to conform to the House Location Plan. This will not include any
foundation or below finished Lot grading. However, only if contemporaneous with
Seller's grading operations, Seller shall blast for foundations and utility
trenches upon request by Purchaser. Purchaser shall reimburse Seller within
thirty (30) days after receipt of Seller's written demand for the costs of such
blasting, provided Purchaser pre-approves such work and costs.
 
3(f) Infrastructure. Seller shall (a) complete paving of common area streets and
common driveways including alleys, (b) construct sidewalks within all common
areas, but not on any Lots, (c) construct all curbs and gutters, (d) provide
water and sewer distribution systems, (e) install street lighting; and (f)
install street signs. Purchaser shall construct sidewalks on all Lots.
 
3(g) Quality of Work. Seller warrants that all work, materials and improvements
performed or to be performed under this Agreement shall be of good and
workmanlike quality, free of defects, and compliant with all applicable plans,
specifications, specific conditions, and this Agreement, and shall be in
accordance with and acceptable under the rules, regulations, laws and ordinances
of the applicable governmental authorities. Seller shall use all due diligence
and best faith efforts to promptly complete all work and improvements required
by Seller under this Agreement. Seller further warrants and guarantees that all
such work and material shall remain free from defects for a period of time
ending two years after the date of the last settlement on the last Lot purchased
by Purchaser pursuant to this Agreement (the "Warranty Period"). Seller agrees
to repair any defect to improvements made by Seller pursuant to this Agreement,
which manifests itself during the Warranty Period, at its cost and expense
immediately after being notified of any such defect by Purchaser. Notification
by Purchaser need not be given during the Warranty Period provided the defect
involved is covered by the terms of this Subparagraph. Seller shall also repair
or replace, at no cost to Purchaser, all work of third parties damaged or
destroyed in the process of performing warranty service under the terms of this
Subparagraph.
 
3(h) Green Space, Property Maintenance. In accordance with the County-approved
landscaping plan, (i) Seller shall be responsible for landscaping and tree
planting in all areas outside the boundaries of the individual Lots, and (ii)
Purchaser shall be responsible for landscaping and tree planting in all areas
inside the boundaries of the individual Lots. Seller shall use reasonable
efforts to install a permanent entry sign including landscaping on or about the
date on which Purchaser commences its marketing activities on the Property from
either its sales trailer or Model Home, but in no event later than six (6)
months following Model Lot purchase. Seller shall maintain the entry sign and
surrounding landscaping. Seller shall also be responsible for meeting any state
or local requirements for tree conservation or reforestation. Until the
establishment of the Homeowners' Association and assumption of obligations by
such Homeowners' Association, Seller shall maintain the common areas and all
other areas of the Property, including, but not limited to, all areas not
subdivided into Lots and all Lots that may be subdivided but not purchased by
Purchaser; said maintenance shall include, but not be limited to, mowing the
grass. Further, Seller shall be responsible for seeding or sodding, at Seller's
election, all portions of the Property which are not subdivided into the Lots,
including, but not limited to, grass within cul-de-sacs, traffic circles,
boulevard entrances and boulevard medians.
 
 
7

 
 
3(i) Amenities. Seller shall be responsible for the construction and
installation of all amenities required pursuant to the County-approved
development plans for the Property (the "Amenities"). Seller shall deliver to
Purchaser, as soon as available, a proposed plan and schedule for the
construction of the Amenities (the "Amenity Plan"). Purchaser shall have the
right to approve the Amenity Plan and any proposed changes to the Amenity Plan.
Seller shall provide Purchaser with recorded and or unrecorded copies of the
plans approved by the local jurisdiction with regard to the Amenities. Seller
shall commence construction of the pool and clubhouse prior to Purchaser's
acquisition of the 150th lot within the Project (under this Agreement and the
Related LPAs). Seller shall complete construction of the Amenities located in
the constructed phases of the Project within one hundred (100) days after
Purchaser's acquisition of the three hundredth (300th) lot within the Project
(under this Agreement and the Related LPAs).
 
3(j) Utilities. Seller shall provide underground telephone, electrical and gas
utility lines and cable television adjacent to the Lot lines. Each utility line
shall be stubbed to run to the Lot line rather than the street or alley.
 
3(k) Poor Soil Conditions. When expandable soils, poorly drained soils, soils
containing organic materials or trash, or sink holes are encountered on a Lot,
Seller shall remove any such material and replace such soils with proper soils
suitable to the circumstances, including, and as applicable, for supporting a
footing/foundation as described in Subparagraph 3(a) and backfill. Replacement
soils must be certified by a registered engineer approved by Purchaser in its
reasonable discretion. If any unsuitable soils are encountered on a Lot, Seller
shall provide soil engineer's certifications on all building pads impacted by
such soils. Seller shall be responsible and liable for failed control fill house
pads for eighteen (18) months after a Lot closing as set forth in Subparagraph
3(a) above.
 
3(l) Hazardous Materials. For purposes of this Agreement, the following terms
shall have the definitions set forth below:
 
"Environmental Requirement" means any law now existing or hereafter created,
issued or enacted and all amendments thereto, modifications thereof and
substitutions therefor, which in any way pertains to human health, safety or
welfare, Hazardous Materials, Hazardous Materials Contamination or the
environment (including but not limited to ground, air, water or noise pollution
or contamination, and underground or above ground tanks) and shall include
without limitation, the Resource Conservation and Recovery Act (the Solid Waste
Disposal Act), 42 U.S.C. § 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq.
("CERCLA"), as amended by the Superfund Amendments and Reauthorization Act of
1986 ("SARA"); the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq.; and the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.
 
"Hazardous Materials" means any and all hazardous or toxic substances, wastes or
materials which, because of their quantity, concentration, or physical, chemical
or infectious characteristics, may cause or pose a present or potential hazard
or nuisance to human health, safety or welfare or to the environment when used,
treated, stored, disposed of, generated, manufactured, transported or otherwise
handled, including without limitation, any substance, waste or material which is
or contains asbestos, radon, polychlorinated biphenyls, urea formaldehyde,
explosives, radioactive materials or petroleum products.
 
 
8

 
 
"Hazardous Materials Contamination" means the contamination of the soil, ground
water, air or other elements on, in or constituting a part of, the Property by
Hazardous Materials.
 
Seller and Purchaser agree and acknowledge that the Environmental Study
discloses the current environmental condition of the Property. In the event
that, within thirty (30) days after Purchaser has completed the excavation of
the footings and foundation, Purchaser discovers Hazardous Materials
Contamination on such Lot and such Hazardous Materials Contamination was not
caused by Purchaser, Purchaser shall deliver written notice to Seller (within
such thirty-day period) together with reasonably sufficient supporting evidence.
Within thirty (30) days after receipt of such notice, Seller shall elect to do
one of the following: (i) use commercially reasonable efforts to remediate the
Hazardous Materials Contamination in accordance with all applicable
Environmental Requirements, or (ii) repurchase the Lot for the Purchase Price
paid by Purchaser, plus the costs of such transaction, plus the costs of any
improvements installed on such Lot by Purchaser.
 
3(m) Seller/Purchaser Responsibility Checklist. Attached hereto as Exhibit G is
a list of obligations of Seller and Purchaser with regard to the Property (the
"Checklist"). In the event of any discrepancy between the Checklist and this
Agreement, the terms and conditions of this Agreement shall control.
 
3(n) Completion of Work. In the event Seller shall fail to make repairs or to
otherwise complete any improvements to the Property (i) relative to storm water
management or erosion and sediment control or (ii) which prevent Purchaser from
obtaining permits for construction of a dwelling unit on the Lot or affect
Purchaser's intended construction on the Lot(s), Purchaser shall have the right
(but not the obligation) to make such repairs and to either (i) setoff its
reasonable out-of-pocket costs incurred from the Purchase Price of any Lots
remaining to be purchased, or (ii) receive reimbursement from Seller for its
costs incurred within five (5) days of demand therefor.
 
3(p) Claims. Seller agrees to indemnify Purchaser from any actual liability,
loss or damage to a third person's personal property or personal injury,
including reasonable attorneys' fees and related costs and expenses arising out
of, or resulting from Seller performing its obligations under this Agreement,
except that this indemnification shall not cover the negligence or intentional
misconduct of Purchaser or its subcontractors, employees and agents or apply to
any violations issued by any governmental authority, which violations shall be
governed by said authority. Seller shall maintain in full force and effect
liability insurance covering damage to property and persons resulting from or
connected with Seller's performance of its obligations under this Agreement.
 
In order to ensure the fulfillment of the foregoing, and throughout the term of
this Agreement, Seller (and all permitted sub-contractors) shall obtain and
maintain insurance policies which meet or exceed the following requirements:
Seller's policy shall name Purchaser as an "additional insured" for both ongoing
and completed operations and shall meet or exceed the following requirements:
Commercial General Liability insurance in the minimum amount of One Million
Dollars ($1,000,000.00) per occurrence, and Two Million Dollars ($2,000,000.00)
in the aggregate, that is (1) written on an occurrence basis, (2) includes
contractual liability coverage insuring the obligations assumed by Seller under
this Agreement (including, without limitation, the indemnities set forth herein)
and referring expressly to this Agreement, premises and operations coverage,
broad form property damage coverage (including theft, vandalism and malicious
mischief, written at replacement cost value, with replacement cost endorsement),
Seller's protective liability coverage, independent contractors coverage,
completed and ongoing operations coverage, (3) containing endorsement for
personal injury, and (4) deleting the "underground exclusion". Seller's
Certificate of Insurance shall be attached hereto as Exhibit H-1.
 
 
9

 
 
4.INSPECTION - BONDED IMPROVEMENTS.
 
4(a) Prior to settlement on any of the Lots pursuant to this Agreement other
than the Model Lot, representatives of Seller and Purchaser shall inspect the
improvements relating to this Agreement and establish a list of deficiencies in
the "Lot Inspection Report" (Exhibit I).
 
Weather permitting, Seller shall repair all deficiencies (except final paving
and any deficiencies resulting from any act or omission of Purchaser, its
contractors, employees, sub-contractors and agents) within thirty (30) days of
said Lot Inspection Report or complete said deficiencies upon conclusion of
Purchaser's house construction in a timely manner to insure issuance of
occupancy permits as agreed by and between Purchaser and Seller. Subsequent to
settlement, Purchaser shall be responsible for damages to the improvements
serving Lot(s) that were caused by Purchaser. Upon completion of home
construction activity in each phase of the Project, Purchaser and Seller, upon
notification of the other, shall meet to complete the "Lot Completion Report"
(Exhibit J) to list all deficiencies for which Purchaser is responsible to
repair. Purchaser shall repair all deficiencies listed on the Lot Completion
Report within thirty (30) days after notification, weather permitting, at its
expense, or at such other time as shall be agreed upon between Purchaser and
Seller. In the event Purchaser shall fail to make repairs, then Seller shall
make such repairs and receive reimbursement from the Damage Escrow (defined
below). If the Damage Escrow is insufficient to pay the reasonable cost of the
repairs, Purchaser shall pay such deficiencies to Seller within thirty (30) days
after receipt of written demand by Seller. If Purchaser fails to pay any amounts
due pursuant to this Paragraph 4, Seller may pursue collection against
Purchaser. With regard to any damage, Purchaser's obligations under this
Paragraph 4(a) shall cease upon the first to occur of completion of its repairs
or reimbursement of Seller's costs, as provided above.
 
4(b) At the time of settlement on each Lot pursuant to this Agreement, Purchaser
will deliver the sum of Five Hundred Dollars ($500.00) per Lot (the "Damage
Escrow") to Shulman, Rogers, Gandal, Pordy & Ecker, P.A. 12505 Park Potomac
Avenue, 6th Floor, Potomac,  20854, Attention: Sean P. Sherman, Esq. ("Damage
Deposit Escrow Agent"), to be used solely for damages to Seller's improvements
during Purchaser's construction activities on the Lots as further provided
below. At Purchaser's option, the source for payment of the Damage Escrow may be
the Deposit Credit allocable to such Lot.
 
4(c) Purchaser's responsibilities under this Paragraph 4 shall cease upon the
first to occur of (i) Purchaser's repair of any and all damage to Seller's
improvements caused by Purchaser, its employees, agents or subcontractors, to
Seller's satisfaction in accordance with the terms of Paragraph 4(a) or (ii)
payment by Purchaser of any amounts due and owing to Seller by Purchaser under
this Paragraph 4. Damage Deposit Escrow Agent shall return the Damage Escrow, or
any amounts remaining, to Purchaser within ten (10) days after receipt of joint
written instructions from Seller and Purchaser, but in no event later than six
(6) months after the purchase of the last Lot under this Agreement and all of
the Related LPAs.
 
 
10

 
 
4(d) In the event of any dispute between Purchaser and Seller regarding the
disbursement or disposition of the Damage Escrow, or in the event Damage Deposit
Escrow Agent shall receive conflicting demands or instructions with respect
thereto, Damage Deposit Escrow Agent shall withhold such disbursement or
disposition until otherwise instructed by both of the patties or until directed
by a court of competent jurisdiction. Purchaser and Seller hereby jointly and
severally agree that, except as provided herein, Damage Deposit Escrow Agent
shall incur no liability whatsoever in connection with its performance under
this Agreement. Purchaser and Seller hereby jointly and severally release and
waive any claims they may have against Damage Deposit Escrow Agent that may
result from its performance of its functions under this Agreement. Damage
Deposit Escrow Agent shall be liable only for gross negligence or loss or damage
caused by any of its officers' or employees' acts of wanton or willful
misconduct while performing as Damage Deposit Escrow Agent. Purchaser and Seller
acknowledge and consent that Damage Deposit Escrow Agent is Purchaser's attorney
and each waive all claims as to an apparent, perceived or actual conflict of
interest. Seller and Purchaser each acknowledge and agree that Shulman, Rogers,
Gandal, Pordy & Ecker, P.A. shall have the right to represent Purchaser and/or
Damage Deposit Escrow Agent in connection with this Agreement, the transaction
contemplated hereby, disputes and in any other matter. The parties hereby waive
and shall not assert that there exists any conflict of interest arising out of
such representation.
 
4(e) This Agreement will constitute escrow instructions to the Damage Deposit
Escrow Agent in its capacity as escrow agent for the purposes of administering
the Damage Escrow and as otherwise provided in this Agreement. The parties agree
to execute for the benefit of the Escrow Agent such additional escrow
instructions as the Damage Deposit Escrow Agent may require; provided, however,
that such instructions will be construed as applying only to Escrow Agent's
employment as escrow agent and will not alter the terms of this Agreement.
 
4(f) In the event that the parties shall be unable to agree upon the completion
of the items described in Subparagraph 4(a), or upon the defects in such
completions, Harris, Smariga, and Associates, Inc. (or its successor, the "Site
Engineer") shall resolve any such disputes. If either Seller or Purchaser shall
in good faith determine that the Site Engineer is not acting objectively, then
such party may require that any disputes be resolved by a court of competent
jurisdiction.
 
5.        
DRAINAGE.
 
5(a) Seller shall cause to be prepared and approved a plan or plans designed to
manage (i) construction period erosion and sediment control ("E&S Plan") and
(ii) post construction storm water management ("PCSWM Plan"), which approved
plan(s) shall comply with all applicable federal, state and local laws and
regulations relating to storm water management and control (the "SWM Plans").
Seller shall construct and complete all necessary storm drainage structures,
pipes, facilities and sediment control devices related to its land development
activities in accordance with the SWM Plans and shall obtain and comply with all
federal, state and local permits that are required and regulations related
thereto including any National Pollutant Discharge Elimination System Permit or
state or local equivalent ("NPDES Permit", together with the SWM Plans, the
Clean Water Act and all relevant EPA, state, federal and municipal storm water
statutes and regulations with respect to the Property the "Storm Water
Regulations"). Seller shall provide a complete set of signed and stamped copies
of the SWM Plans and the NPDES Permit for the Property no later than ninety (90)
days prior to the first Lot settlement in each phase shown on the Phasing Plan.
Seller shall further obtain and record proper instruments establishing easements
and rights-of-way needed for off-site storm drainage and other utilities, the
same to be unencumbered if so required by the local municipal authority. Seller
is responsible for the maintenance of all storm water structures, pipes and all
sediment control devices and facilities per the approved, or to be approved,
construction drawings. Seller is responsible for the removal of temporary
sediment traps or storm water management facilities as required under the SWM
Plans and NPDES Permit, whether such facilities are located on or off Lot.
Additionally, the responsibility and liability for the retention facilities
rests with Seller. Further, Seller shall keep any permits and applications
required under the Storm Water Regulations in good standing and current during
the term of this Agreement.
 
 
11

 
 
5(b) Seller shall grant any and all easements as may be required by Purchaser
across, over and through the Property for control of on-site storm water
relating to the Lot. Said easements shall be free from liens and shall allow for
the construction, maintenance and use of drainage facilities and all uses
incidental thereto, including silt ponds, swales and riprap. Purchaser shall
have the right to dedicate any and all of said easements to public use and to
have same accepted for maintenance by the applicable governmental agencies. Upon
request, Seller (and all other parties having an interest in such easement) will
join in the dedication and execute such instruments as may be reasonably
required to affect same. Said easements may be used by Purchaser, its agents,
customers, invitees, designees, successors and assigns. Said provisions shall be
set forth in full in the deeds of easement and shall be deemed covenants running
with the Lot. Title to said easements and Purchaser's rights therein shall be
fully insurable under the same requirements with respect to title as are
applicable to the Lots.
 
5(c) Upon Purchaser's acquisition of a Lot, Purchaser shall be responsible for
the installation of on-lot erosion and sediment control facilities pertaining to
Purchaser's house construction activities, proper maintenance of such facilities
with respect to such Lot and for ensuring compliance with the NPDES Permit
insofar as it pertains to such Lot. Purchaser's responsibility for such on lot
controls shall continue until final or temporary stabilization of such Lot and
Purchaser transfers the Lot to a homebuyer. Purchaser shall be responsible for
the removal of on lot erosion and sediment control facilities (specifically
excluding temporary traps and storm water management ponds) at the time of
stabilization of such Lot.
 
5(d) Seller represents and warrants that it shall take such necessary actions to
comply with the Storm Water Regulations. Seller covenants and agrees to do any
and all further acts and to execute, acknowledge, seal and deliver any and all
other and further instruments and documents (not otherwise inconsistent
herewith) in order to ensure Seller's compliance with the Storm Water
Regulations. The parties hereto shall cooperate with each other in every
reasonable manner, other than peculiarity, in order to fulfill each party's
obligations relative to the Storm Water Regulations.
 
6.           CONDITIONS PRECEDENT TO SETTLEMENT.
 
The obligation of Purchaser to purchase any Lot shall be conditioned upon the
satisfaction of the following with regard to such Lot, any of which may be
waived by Purchaser in its sole and absolute discretion (the "Conditions
Precedent"):
 
6(a) Except for the Model Lot, Seller has completed the improvements described
in Paragraph 3 above.
 
6(b) All conditions of title have been met pursuant to Subparagraph 7(b).
 
6(c) Seller is not in default of this Agreement.
 
6(d) The Homeowners Association shall be established and recorded in the land
records of the County pursuant to Paragraph 10.
 
6(e) Seller is in compliance with and has provided Purchaser with copies of the
NPDES Permit and SWM Plans pursuant to Subparagraph 5(a).
 
 
 
12

 
 
6(f) The representations and warranties by Seller set forth in this Agreement
must be true and correct as of the date of each settlement.
 
6(g) Seller shall have provided Purchaser with all Conservation Easements
(defined below) that have been recorded with regard to the phase in which the
Lot is located. "Conservation Easement" means an easement, covenant,
restriction, or condition on real property, including an amendment to an
easement, covenant, restriction, or condition: (i) Owned by: l. The Maryland
Environmental Trust; 2. The Maryland Historical Trust; 3. The Maryland
Agricultural Land Preservation Foundation; 4. The Maryland Department of Natural
Resources; 5. A county or municipal corporation and is funded by the Maryland
Department of Natural Resources, the Rural Legacy Program, or a local
agricultural preservation program; or 6. A land trust; or (ii) Required by a
permit issued by the Department of the Environment. SEE MD. CODE. ANN., REAL
PROP. § 10-705(a)(2).
 
6(h) To Seller's actual knowledge, the Lots shall be free from Hazardous
Materials; provided that this condition shall be deemed to be waived in the
event that the existence of Hazardous Materials on a Lot is caused solely by
Purchaser.
 
7.SETTLEMENT, CONVEYANCE AND TITLE, DEPOSIT CREDITS.
 
7(a) At settlement, Purchaser shall deliver to Seller immediately available
funds in the amount of the Purchase Price, less the Deposit Credit, for each Lot
being purchased. The amount of the Deposit Credit for each House Type is set
f01th on Exhibit B.
 
7(b) Indefeasible fee simple title to the Lots are to be conveyed hereunder,
free of liens, encumbrances, judgments, tenancies, reservations, easements and
rights-of-way, subject, however, to the Permitted Exceptions. The "Permitted
Exceptions" shall be (i) those matters set forth on Exhibit K which is attached
hereto and made a part hereof, (ii) easements, rights-of-way and restrictions
required by public utilities and/or the local governmental authority, (iii)
other matters requested by or consented to by Purchaser. Title is to be
marketable and insurable at standard rates by a recognized title insurance
company of Purchaser's choice, licensed to do business in the State of Maryland,
without exceptions except as afore said subject only to the Permitted
Exceptions. At each settlement, Seller shall deliver such lien waivers as may be
reasonably required by Purchaser.
 
7(c) Examination of title, title insurance, title certificate, preparation of
deeds and individual Lot surveys are to be at the sole cost of Purchaser,
provided, however, that if, upon examination, title is found to be defective,
Seller agrees to reimburse Purchaser for reasonable costs incurred not to exceed
One Thousand Two Hundred and No/100 Dollars ($1,200.00) per Lot. Cost of Lot
transfer taxes, recordation taxes, filing and recording fees are to be shared
equally by Purchaser and Seller. Purchaser shall pay any closing fee imposed by
the closing agent. Each party shall pay its own consultants' fees.
 
7(d) Real Estate Taxes are to be prorated to the date of settlement on a
calendar year basis. Any and all other assessments, payments, impositions or
other charges with respect to the Lots, including any charges made, or to be
made, for any and all public improvements, agricultural roll-back tax and
transfer taxes due in connection with the conveyance or deed, whether on-site or
off-site, shall not be adjusted at the time of settlement, and shall be borne
solely by Seller for work performed by Seller hereunder, including, but not
limited to, capital facilities charges and inspection fees. Any sewer or water
charges that are placed on a front-foot benefit charge basis and are deferrable
to the ultimate purchaser shall not be adjusted at settlement, but shall be
assumed by the Purchaser. The parties also shall prorate water and sewer usage
invoices as of the settlement date.
 
 
13

 
 
7(e) At settlement(s), the Lots being acquired shall be conveyed by Seller to
Purchaser or Purchaser's designee by Special Warranty Deed with covenants of
further assurances in proper form for recording in the County. Possession of the
Lots shall be given to Purchaser, or its agents and assigns, at the time of
settlement, free from any parties in possession subject only to the Permitted
Exceptions.
 
7(f) Seller shall pay any agricultural roll-back tax and transfer taxes due in
connection with the conveyance or deed under any state, county, township,
municipal or local law, regulation or ordinance (or any similar tax or
assessment) to the date of conveyance. Purchaser shall be responsible for any
roll-back attributed to the period of time after the date of conveyance.
 
7(g) Prior to any Lot settlements, Seller shall deliver to Purchaser a
"Certification of Non-Foreign Status" which meets the requirements of Section
1445 of the Internal Revenue Code and Internal Revenue Regulations for the
purpose of informing the transferee that withholding of Federal taxes is not
required.
 
7(h) At each settlement, Seller and Purchaser shall apportion between them all
fees allocable to each Lot being purchased as follows: Purchaser shall be
responsible for school impact fees, library fees, and water and sewer tap and
connection fees, and any other fees typically due at the time of building permit
application. Seller shall be responsible for all other fees, including, but not
limited to moderately priced dwelling unit fees in lieu, and school construction
mitigation fees.
 
8.         
DEFAULT.
 
8(a) Default by Purchaser. In the event that Purchaser fails to acquire Lots in
accordance with the terms and conditions of this Agreement and such failure
continues for ten (10) days after the receipt of written notice from Seller,
Purchaser shall be deemed to be in default hereunder and Seller may exercise the
remedy described below. In the event that Purchaser fails to fulfill any other
of its obligations hereunder, then Purchaser shall be deemed to be in default
hereunder if such failure continues for fifteen (15) days after receipt of
written notice from Seller, or if the failure cannot be cured within fifteen
(15) days, then a reasonable period of time not to exceed an additional thirty
(30) days provided Purchaser diligently and continuously pursues such cure.
Either of the foregoing shall be referred to herein as a "Purchaser Default".
 
8(b) Seller's Remedy. In the event of a Purchaser Default, Seller's sole and
exclusive right and remedy shall be to retain the Deposit as full, fixed and
liquidated damages, not as a penalty, whereupon this Agreement shall terminate.
Thereafter, Purchaser and Seller shall be relieved of further liability
hereunder, at law or in equity, it being the agreement of the parties that
Purchaser shall have no liability or obligation for default hereunder or
otherwise arising out of the transaction contemplated herein except to the
extent of the Deposit made herein, and in no event shall Purchaser’s liability
or responsibility for any failure, breach or default hereunder or otherwise
arising out of the transaction contemplated herein exceed the Deposit, and in no
event shall Seller be entitled to specific performance of this Agreement, or any
other equitable remedies. Notwithstanding the foregoing, Purchaser's indemnity
obligations provided for in Subparagraph 10(b) (for construction related
activities) shall not be subject to the limitations provided above, rather
Seller shall have the right, after Purchaser's failure to cure as provided in
above, as its sole and exclusive remedy, to enforce such indemnifications in the
court of law permitted under this Agreement.
 
 
14

 
 
8(c) Default by Seller. In the event that Seller fails to fulfill any of its
obligations hereunder, then Seller shall be deemed to be in default hereunder if
such failure continues for fifteen (15) days after receipt of written notice
from Purchaser, or if the failure cannot be cured within fifteen (15) days, then
a reasonable period of time not to exceed an additional thirty (30) days
provided Seller diligently and continuously pursues such cure. The foregoing
shall be referred to herein as a "Seller Default".
 
8(d) Purchaser's Remedies. In the event of a Seller Default, Purchaser may (i)
terminate this Agreement and receive a refund of the remainder of the Deposit
that has not been applied toward Lots acquired by Purchaser, or (ii) seek
specific performance of Seller's obligations hereunder, provided that, if
specific performance is not available to Purchaser because Seller has conveyed
fee simple title to the Property or any portion thereof, Purchaser shall be
entitled to all rights and remedies available at law or in equity. So long as
Purchaser is not in default of this Agreement beyond any and all applicable cure
periods, Purchaser shall be entitled to seek injunctive relief to prevent Seller
from conveying or agreeing to convey fee simple title to the Property or any
portion thereof. The parties agree that this provision shall not be effective in
connection with Seller's dedication of any portion of the Property to
governmental or quasi-governmental entities required as part of the development
process.
 
9. SELLER'S REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
Seller hereby represents, warrants and covenants to Purchaser that:
 
9(a) Seller's execution of this Agreement will not violate any other third
party's contract entitlements and no other person or entity claims, has claimed
and/or could justifiably claim any retained rights in the Property under an
earlier-in-time purchase contract.
 
9(b) All contractors, subcontractors, laborers and materialmen performing work
upon, or furnishing labor or materials to improve or benefit, the Lots at
Seller's request will be paid in full by Seller before any applicable Lot
settlement. Seller will execute the necessary affidavits and indemnification
agreements required by the Purchaser's title insurance company or closing agent
to eliminate from its owner's title policies any exceptions to unfiled
mechanics' liens.
 
9(c) All necessary dedications to public use with respect to the Lots shown or
implied from the subdivision plats or otherwise will be made to the applicable
governmental authorities, and Purchaser will incur no legal liability or expense
whatsoever with respect to any such dedications.
 
9(d) Seller will, during the term of this Agreement, keep any mortgage(s)
against the Property current and not in default, and pay taxes, other public
charges and/or any other assessments against the Property.
 
9(f) So long as Purchaser has paid all required fees and delivered all required
materials, Seller has done nothing to prevent Purchaser from obtaining building,
plumbing connection, and other permits required for the erection of residences
on each Lot, and has done nothing to prevent Purchaser from obtaining use and
occupancy permits for finished residences on previously settled Lots.
 
 
15

 
 
9(g) Seller represents and warrants to Purchaser that Seller is a limited
liability company, duly organized and validly existing, licensed under the laws
of the State of Maryland, and qualified to do business in the State of Maryland,
in good standing, and that Seller has the authority to execute and perform this
Agreement. Copies of resolutions shall be provided to Purchaser upon request.
 
9 (h) In addition to any other warranty made in connection with this Agreement,
Seller represents and warrants as of the date of each Lot settlement that (i)
Seller owns the Lot to be sold by it under this Agreement, in fee simple,; (ii)
such Lot is subject only to the Permitted Exceptions; (iii) such Lot is stable,
graded pursuant to this Agreement, and otherwise is suitable for the
construction of a residential structure by customary means and without
extraordinary site preparation measures; (iv) all of the streets, sewers, water
lines and utility facilities installed by Seller or its subcontractors or agents
are in compliance with the applicable requirements of law, of good quality and
suitable for their intended purpose; (v) the Lot, as laid out by Seller, are in
compliance with the applicable zoning and subdivision requirements; (vi) none of
the development site preparation and construction work performed by Seller
hereunder concentrates or diverts surface water or percolating water improperly
onto any of the Lots or surrounding property; (vii) no person has any contract
or other right to the use of any portion of the Lots or to the furnishing or use
of any facility or amenity on, or relating to, the Lots; and (viii) it has done
nothing to introduce any Hazardous Materials onto the Property and to the best
of Seller's knowledge, no Hazardous Materials exist on the Property or affect
the Property.
 
Notwithstanding that certain Seller's representations and warranties contained
in this Paragraph 9 may be limited to the extent of Seller's knowledge of the
facts stated therein, a condition precedent to Purchaser's obligation to close
hereunder shall not be so limited, and the satisfaction of said condition shall
depend upon the actual correctness as of the time of closing and post-closing of
the facts stated in all such representations and warranties.
 
10. PURCHASER'S REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
10(a) Purchaser hereby represents, warrants and covenants to Seller that
Purchaser is a duly organized and validly existing corporation under the laws of
the Commonwealth of Virginia, qualified to do business in the State of Maryland;
that Purchaser has the power to execute and perform this Agreement; that all
necessary consents and approvals from Purchaser have been obtained; and that the
persons executing this Agreement on behalf of Purchaser are duly empowered to
bind Purchaser to perform its obligations hereunder.
 
10(b) Purchaser agrees to indemnify Seller from any actual liability, loss or
damage to a third person's personal property or personal injury, including
reasonable attorneys’ fees and related costs and expenses arising out of, or
resulting from Purchaser performing its construction activities under this
Agreement, except that this indemnification shall not cover the negligence of
the Seller or its subcontractors, employees and agents or apply to any
violations issued by any governmental authority, which violations shall be
governed by said authority.  Purchaser shall maintain in full force and effect
liability insurance covering damage to property and persons resulting from or
connected with such activity which meet or exceed the following requirements:
 
 
16

 
 
Commercial General Liability insurance in the minimum amount of One Million
Dollars ($1,000,000.00) per occurrence, and Two Million Dollars ($2,000,000.00)
in the aggregate, that is (1) written on an occurrence basis, (2) includes
contractual liability coverage insuring the obligations assumed by Purchaser
under this Agreement (including, without limitation, the indemnities set forth
herein) and referring expressly to this Agreement, premises and operations
coverage, broad form property damage coverage (including theft, vandalism and
malicious mischief, written at replacement cost value, with replacement cost
endorsement), Purchaser's protective liability coverage, independent contractors
coverage, completed and ongoing operations coverage, (3) containing endorsement
for personal injury, and (4) deleting the "underground" exclusion. A certificate
evidencing such insurance is attached hereto as Exhibit H-2.
 
11. HOMEOWNERS ASSOCIATION.
 
11(a) Seller shall prepare, at Seller's expense, such protective covenants and
declarations as required by Purchaser and shall record the same in the Land
Records of the County. Seller shall form a homeowners association (the
"Homeowners Association") for the Property. Seller shall subject all of the
Property to a declaration of covenants, conditions and restrictions (the
"CC&Rs"), under which Seller shall serve as the "Declarant" and the
architectural review committee, and shall deliver to Purchaser copies of the
CC&Rs, bylaws, articles of incorporation, budget and any other documents
required by law to establish the Homeowners' Association (collectively, the
"Organizational Documents"). All Organizational Documents shall comply with
applicable FHA/VA regulations. Purchaser shall have the opportunity to approve
the Organizational Documents and upon request by Purchaser, Seller shall
promptly make any reasonable changes thereto. The CC&Rs shall provide that
Purchaser shall not pay any assessments and further that Seller shall solely
fund any deficit of the Homeowners Association. In no event shall Purchaser be
required to pay any capital contribution.
 
11(b) Seller shall, at Seller's sole expense, be responsible for the proper
annexation of any Lots purchased pursuant to this Agreement into the Homeowners
Association and to subject any Lots purchased hereunder to any protective
covenants and declarations requested by Purchaser pursuant to this Agreement.
 
11(c) Seller, through its designees, shall administer the affairs of the
Homeowners Association until such time as control is assumed by the individual
members of the Homeowners Association who have purchased dwelling units from
Purchaser. Seller shall employ a professional management company for budget,
preparation and management of the Homeowners Association; said management
company shall be reasonably acceptable to Purchaser. Seller shall be responsible
for the maintenance of the cluster common area until such time as maintenance is
assumed by the Homeowners Association.
 
11(d) Seller shall convey to the Homeowners Association the common areas, which
are not subdivided into Lots, free from any Hazardous Materials or environmental
contamination of any kind. The conveyance shall be subject to rights of ingress
and egress and common usage of each Lot owner in the Homeowners Association's
common area. Purchaser agrees that each Lot purchased will be required to become
a member of the Homeowners Association. Seller shall bear the cost of preparing
and recording the deed conveying the common area(s) to the Homeowners
Association.
 
 
17

 
 
11(e) If required, Seller shall grant and convey, by special warranty deed to
the Homeowners Association, the common areas set forth on the subdivision
plat(s) to be recorded among the Land Records of the County, not later than one
year after recordation of a subdivision plat which includes such common areas.
Furthermore, at the time of the first conveyance to Purchaser, the common
area(s) as shown on the subdivision plat(s) shall be free and clear of any
mortgages, deeds of trust, judgment liens or similar liens or encumbrances.
 
11(f) Seller agrees to cooperate with Purchaser in the preparation of an FHA/VA
Application. Seller further agrees to implement changes (to the extent that such
changes do not affect the economics of the Seller's project) to subdivision
plans and documents at the Seller's expense, if required, to gain FHA/VA
approval; provided, however, that the plans or plats already approved by the
local governmental authorities shall not be subject to redesign and resubmission
of approval. The time required for obtaining said FHA/VA approval shall not
defer the Lot purchase schedule contained herein.
 
11(g) Seller acknowledges that Purchaser is required to furnish to its new home
purchasers of Lots certain information as required by the Maryland Homeowners
Association Act in order to enter into binding contracts with such buyers.
Seller agrees to furnish to Purchaser, prior to the date on which Purchaser
opens sales within the project, with final, signed and complete copies of the
Organizational Documents, Rules and Regulations and a set of recorded
subdivision plats for the Property. In the event that final copies are not
available, Seller agrees to furnish draft copies, which draft copies will be
replaced by final, executed and recorded copies as soon as they are available.
As well Seller shall provide copies of any amendments to the Organizational
Documents concurrently with any such amendment. Seller shall also obtain
Purchaser's consent in the event any modifications are contemplated to the
amenities or other facilities within the Property or affect Purchaser's or
Purchaser's homebuyers monetary obligations, such consent not to be unreasonably
withheld. The parties acknowledge that Seller's performance of this obligation
is important to Purchaser's ability to market and sell Lots. In the event that,
at the time of the first settlement hereunder, such materials have not been
furnished to Purchaser, the date of such settlement shall be delayed until
Purchaser is in receipt of such materials.
 
12. MISCELLANEOUS.
 
12(a) Seller and Purchaser warrant that they have made no commitments of any
kind regarding brokerage fees, finder's fees or commissions relative to this
Agreement which could incur liability to either party hereto. Seller and
Purchaser agree to indemnify and hold each other harmless from any and all
liability, loss or damage, including reasonable attorneys' fees and related
costs and expenses arising out of, or resulting from, any and all brokerage
claims that may be made against Seller or Purchaser or their successors or
assigns arising from this Agreement.
 
12(b) Purchaser shall be responsible for the removal within a reasonable time
period of dirt, mud, and debris only from the streets fronting the Lots where
dwellings are under construction by Purchaser or where Purchaser, its agents or
contractors have deposited any such material. Seller shall be responsible for
performing those tasks and snow removal on all streets until public dedication
or acceptance by the applicable Homeowners Association thereof. The terms
“streets" and "roads" shall mean all streets and roads shown on the Record Plat,
as well as any access roads connecting those roads shown on the subdivision
plats to any other road, highway or thoroughfare.
 
 
18

 
 
12(c) All notices hereunder shall be in writing, and be deemed to have been
received (i) immediately upon personal delivery or confirmed fax receipt, (ii)
one (1) business day after being sent by confirmed overnight mail, (iii) three
(3) days after mailing, if mailed by certified mail, return receipt requested,
postage prepaid, or (iv) immediately upon delivery by electronic mail with
active confirmed receipt, provided that such active confirmed receipt is not
required for Purchaser's notice of termination during the Study Period:
 
If to Purchaser:
NVR, Inc.
656 Quince Orchard Road, Suite 500
Gaithersburg, 20878
Attn: T. Kent LaMotta and Matt Beck
Fax: 240-912-3281
Email: klamotta@nvrinc.com and mbeck@nvrinc.com
with a copy to:
If to Seller:
MacKenzie Equity Partners
312 3rd Street
Suite 102
Annapolis, MD 21403
Attn: Charles W. S. MacKenzie
Fax: 410-832-2937
Email: cmackenzie@mackenzieequity.com
with a copy to:

 
NVR, Inc.
4991 New Design Road, Suite 105
Frederick, 21703
Attn: David J. Peterson Fax: 240-566-1038
Email: dpeterso@nvrinc.com
NVR, INC.
656 Quince Orchard Road, Suite 500
Gaithersburg, MD 20878
Attn: John McConnell and Jessica Falleroni
Facsimile No.: 240-912-3281
Email: jmcconne@nvrinc.com and jfalleron@nvrinc.com
and:
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac, Sixth Floor
Potomac, MD 20854
Attn: Lawrence M. Kramer and Sean P.
Sherman
Fax: 301-230-2891
Email: nvr@shulmanrogers.com
MacKenzie Communities
2328 West Joppa Road
Suite 200
Lutherville, MD 21093
Attn: Robert J. Aumiller, Jr.
Fax: 401-427-0429
Email: RJAumiller@MacKenzieCommercial.com and
DLA Piper LLP (US)
6225 Smith Avenue
Baltimore, MD 21209
Attn: Pamela McDade Johnson, Esq.
Fax: 410-580-3819
Email: pam.johnson@dlapiper.com

 
 
19

 
 
The parties hereto shall be responsible for notifying each other of any change
of address or facsimile number in accordance with this Subparagraph 11 (c).
 
12(d) Purchaser shall have the right to review and approve or disapprove (not to
be unreasonably withheld, conditioned or delayed) any and all changes made to
the proposed, submitted and/or approved development documents, including, but
not limited to, plans, designs and drawings, including site plans, construction
(all types), landscape improvements (trees, shrubs, fences and walls) and
covenants, restrictions and easements of record. The parties agree that any
revised Lot configuration and/or change in the Lot yield arising from any such
revised development documents shall, if modifying the anticipated Record Plat,
constitute the Lots that are the subject of this Agreement. Seller shall meet
and confer with Purchaser on a regular basis to review the anticipated schedule
and sequence of development of the Property.
 
12(e) If any term, covenant or condition of this Agreement, or the application
thereof to any party or circumstance, shall be invalid or unenforceable, this
Agreement shall not be affected thereby, and each term shall be valid and
enforceable to the fullest extent permitted by law.
 
12(f) Any date specified in this Agreement which is a Saturday, Sunday or legal
holiday shall be extended to the first regular business day after such date,
which is not a Saturday, Sunday or legal holiday in the State of Maryland.
 
12(g) This Agreement and the Exhibits which are attached hereto contain the
final and entire agreement between the parties hereto. The recitals set forth in
the beginning of this Agreement are incorporated herein as if restated in full.
No change or modification of this Agreement, or any waiver of the provisions
hereof, shall be valid unless the same is in writing and signed by the parties
hereto. Waiver from time to time of any provision hereunder will not be deemed
to be a full waiver of such provision, or a waiver of any other provisions
hereunder. The terms of this Agreement are mutually agreed to be clear and
unambiguous, shall be considered the workmanship of all of the patties and shall
not be construed against the drafting party.
 
12(h) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. Titles to Paragraphs and Subparagraphs are for convenience only, and
are not intended to limit or expand the covenants and obligations expressed
thereunder.
 
12(i) It is the intention of the parties hereto that all questions with respect
to the construction of this Agreement, and the rights or liabilities of the
parties hereunder, shall be determined in accordance with the laws of the
jurisdiction in which the Property is located, without regard to conflict of law
rules. Time is hereby declared to be of the essence in the performance of each
of Seller's obligations hereunder. In the event of any dispute or controversy
arising out of or relating to this Agreement or the patties' compliance
therewith, it is agreed that the exclusive forum for determination of any and
all such disputes or controversies shall be the appropriate trial court for the
jurisdiction in which the Property is located. THE PARTIES WAIVE THEIR
RESPECTIVE RIGHTS OF TRIAL BY JURY.
 
 
20

 
 
12(j) This Agreement shall be binding upon the parties hereto and each of their
respective heirs, executors, administrators, successors and assigns. All of the
provisions of this Agreement and the obligations of the parties shall survive
each settlement and the execution and delivery of the deed(s) executed
hereunder, and shall not be merged therein.
 
13. ATTORNEYS' FEES. In addition to any other relief to which a party may be
entitled under this Agreement, the prevailing party in any action shall be
entitled to recover its attorneys' fees and costs incurred in regard to a
dispute or controversy.
 
14. ASSIGNMENT. Neither party may assign its rights or obligations under this
Agreement. Seller may not sell a majority of its ownership interests without the
Purchaser's prior written consent.
 
15. RULE AGAINST PERPETUITIES. To avoid the rule against perpetuities, all of
the obligations of the parties shall be fully performed no later than twenty-one
(21) years from the Effective Date.
 
16. FORCE MAJEURE. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of labor difficulties, inability to procure materials, restrictive
governmental laws or regulations, insurrection, war, acts of God, acts of
terrorism, or other reason of like nature not the fault of the party delayed in
performing work or doing acts required under the terms of this Agreement then
performance of such act shall be excused for the period of the delay, and
thereafter the period for the performance of any such act shall be extended for
the lesser of (i) a period equivalent to the period of such delay, or (ii)
twenty four (24) months. Beginning with the expiration of the extension period,
if the required performance remains unperformed, Purchaser may either waive said
performance in writing, or Purchaser may at its option either continue to wait
out Seller's performance or declare this Agreement null and void and in such
event the Deposit shall be returned to Purchaser within ten (10) days and there
shall be no further liability on the part of either party to the other except as
to Lots already settled.
 
17. NO CROSS DEFAULT. The parties affirm that a default by either party in this
Agreement shall not constitute a default under the Related LPAs. 
 
18. EXHIBITS. This Agreement governs the parties rights and obligations with
regard to the Lots for the Home Type which is denoted under the title of this
Agreement on page one. Many of the Exhibits to this Agreement include
information with regard to all of the Home Types. The same exhibits are attached
to the Related LPAs. For purposes of this Agreement, the information that
relates to the Home Type specified on page one shall govern.
 
[SIGNATURES COMMENCE ON FOLLOWING PAGE]
 
 
 
21

 
 
 
WITNESS, the following signatures and seals.
 
 
 
WITNESS:
 
SELLER:
 
 
SeD Maryland Development, LLC
 
 
_________________________
By: _____________________
 
Name: _________________
 
Title: __________________
 
Date: _________________

 
 
                     [SIGNATURES CONTINUED ON NEXT PAGE]
 
 
 
22

 
 

WITNESS:   
 PURCHESER:

 
NVR, INC
 
 
By: ____________________

Name: T. Kent LaMotta
Title: Vice President of Operations 
Date: __________________




 
 WITNESS:

 
 _____________________
By: ____________________

Name: Matt Beck 

Title: Vice President of Operations
Date: __________________
 
 
 
 
 

 
 WITNESS:
 
 _____________________
 
By: _____________________
Name: David
Greminger                                                                                         
Title: Regional Manager
Date: ___________________
 
 
 



 
 
23

 
 
 
LIST OF EXHIBITS
 
A-1
Legal Description of the Project
 
A-2
Development Plan for the Project
 
B
Home Types, Purchase Prices, Deposits, Deposit Credits
 
C
Assignment Agreement

 
D
Description of Lots Subject to this Agreement
 
E
Phasing Plan
 
F
Form of Deed of Trust
 
G
Responsibility Checklist
 
H-1
Seller Certificate of Insurance
 
H-2
Purchaser Certificate of Insurance
 
I
Lot Inspection Report
 
J
Lot Completion Report
 
K
List of Title Exceptions
 
 
 
24

 
 
RESTATEMENT AND REINSTATEMENT OF AND FIRST AMENDMENT TO LOT PURCHASE AGREEMENT
 
BALLENGER RUN
 
THIS RESTATEMENT AND REINSTATEMENT OF AND FIRST AMENDMENT TO LOT PURCHASE
AGREEMENT ("First Amendment") is made this day of
 
2015 by and between SeD Maryland Development, LLC ("Seller") and NVR, Inc. d/b/a
Ryan Homes ("Purchaser").
 
WHEREAS, Seller and Purchaser entered into a Lot Purchase Agreement dated
December 10, 2014 (the "Agreement") whereby Seller agreed to sell and Purchaser
agreed to purchase eighty-five (85) single family Lots located in Frederick
County, Maryland and as more  particularly described in the Agreement; and
 
WHEREAS, the parties now wish to restate and reinstate the Agreement and to
otherwise amend certain terms and conditions, all as more fully set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
l.            Recitals and Controlling Terms. The foregoing Recitals are hereby
incorporated  by reference as if fully restated. All capitalized terms used
herein which are not specifically defined shall have the meanings provided in
the Agreement. From and after the First Amendment Date (as hereinafter defined),
references to the Agreement shall refer to the Agreement as amended by this
First Amendment.
 
2.           Reinstatement. The Agreement, a copy of which is attached hereto as
Exhibit
 
"A", and incorporated by reference as if fully restated, is reinstated.
Accordingly, Subparagraph I (a) of the Agreement is hereby deleted in its
entirety. The Effective Date of the Agreement  shall be this First Amendment
Date.
 
3.            Contingency. Recital B of the Agreement is hereby amended to
reflect that the Agreement and this First Amendment are contingent upon
Purchaser and Contract Seller entering into a Second Amendment to the Raw Land
Contract reinstating the Raw Land Contract and  thereby satisfying the
Contingency contemporaneously with the execution of this First Amendment. The
reference to a specific date for the Contingency to be satisfied is hereby
deleted.
 
4. Deposit. Exhibit "B" of the Agreement is hereby deleted in its entirety and
replaced with the attached Exhibit Subparagraph 2(i) of the Agreement is hereby
deleted in its entirety and with the following:
 
 
1

 
 
"2(i) With regard to this Agreement and the Related LPAs, the total sum of Five
Million Six Hundred Thousand and No/100 Dollars ($5,600,000.00) as a good-faith
deposit (the "Deposit") will be delivered by Purchaser in accordance with the
terms of this Agreement, as follows:
 
(i)
Seller is providing Purchaser with a Four Hundred Thirty Four Thousand One
Hundred Fourteen Dollars ($434,114.00) credit, which shall be applied as a
portion of the Deposit hereunder, as reimbursement for Purchaser's due diligence
costs incurred to date.
 
(ii)
in accordance with the Assignment Agreement, Purchaser shall deliver One Million
Five Hundred Thousand Dollars ($1,500,000.00) to  Commonwealth Land Title
Insurance Company ("Commonwealth") by 5:00 P.M. Eastern Standard Time on January
12, 2015, Commonwealth  shall deliver such One Million Five Hundred Thousand
Dollars ($1,500,000.00) to the Contract Seller under the Raw Contract
thereunder,  and such One Million Five Hundred Thousand Dollars ($1,500,00.00)
shall be applied as a portion of the Deposit hereunder; and
 
(iii)
Purchaser shall deliver Three Million Six Hundred Sixty Five Thousand Eight
Hundred Eighty Six Dollars ($3,665,886.00) to the closing agent  which will
handle Seller's acquisition of the Project no later than two business days
before the closing under the Raw Land Contract, but in no event prior to
Purchaser's receipt and approval of Seller's Certificate of Insurance in
accordance with Subparagraph 3(p) below, and such Three Million Six Hundred
Sixty Five Thousand Eight Hundred Eighty Six Dollars ($3,665,886.00) shall be
applied as a portion of the Deposit  hereunder.
 
The Deposit shall be returned to Purchaser in the form of a credit toward the
Purchase Price payable for each Lot at the time of each settlement (the "Deposit
Credit"). Exhibit "B"  sets forth the allocation of the Deposit and Deposit
Credits among all of the lots subject to this Agreement and the Related LPAs.
Notwithstanding anything herein to the contrary, in the event of an uncured
default by Purchaser beyond any applicable cure  periods, it is the intent of
the parties that, Seller shall only be entitled to the portion of the  Deposit
allocated to this particular Agreement as liquidated damages in accordance with
Subparagraph 8(b)."
 
5. Phasing Plan. Exhibit "E" of the Agreement is hereby deleted and replaced
with Phasing Plan attached hereto as Exhibit “E”.
 
6. Notices. Subparagraph 12(c) of the Agreement is hereby amended by deleting
the notices to Seller in their entirety and replacing them with the following in
lieu thereof:
 
 
2

 
 
Inter-American Development, LLC
312 3rd Street
Suite 102
Annapolis, MD 21403
Attn: Charles W. S. MacKenzie
Fax: 410-832-2937
Email: cmackenzie@mackenzieequity.com
 
Inter-American Management, LLC
Hampden Square, 4800 Montgomery Lane
Suite 450
Bethesda, MD 20814
Attn: Jeff Busch
Email: jeff@185hk.com
 
Singapore eDevelopment Limited
24/F, Wyndham Place,
40-44 Wyndham Street, Central Hong Kong
Attn: Chan Heng Fai
Email: fai@185hk.com
 
Singapore eDevelopment Limited
9 Temasek Boulevard #09-02A,
Suntec Tower 2, Singapore 038989
Attn: Chew Sien Lup
Email: sienlup@sed.com.sg
 
Inter-American Development, LLC
7 Temasek Boulevard #43-03A,
Suntec Tower l, Singapore 038987
Attn: Chan Tung Moe
Email: moe@185hk.com
 
DLA Piper LLP (US) 6225 Smith Avenue
Baltimore, MD 21209
Attn: Pamela McDade Johnson, Esq.
Fax: 410-580-3819
Email: pam.johnson@dlapiper.com"
 
 
3

 
 
7. Contingency. This First Amendment is contingent on the parties entering into
the  Restatement and Reinstatement of and First Amendment to Assignment and
Assumption Agreement and the Second Amendment to Assignable Real Estate Sales
Contract by and between Assignor and RBG Family, LLC contemporaneously herewith
(the "Current Contingency"), In the event the Current Contingency is not met,
this First Amendment shall be null and void.
 
8. Counterpart Copies. This First Amendment may be executed in any number of 
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy hereof.
 
9.            Entire Agreement, Ratification and Reconciliation. The Agreement
(including the Exhibits) and this First Amendment contain the final and entire
agreement between the parties with respect to the sale and purchase of the Lots,
and are intended to be an integration of all prior negotiations and
understandings. Except as modified in this First Amendment, the Agreement is 
hereby ratified and remains in full force and effect. The terms and provisions
of this First Amendment shall be reconciled with the terms and provisions of the
Agreement to the fullest extent reasonably possible; provided, however, in the
event of any irreconcilable conflict between any term or provision of this First
Amendment and any term or provision of the Agreement, such term or provision of
this First Amendment shall control.
 
10.            First Amendment Date. This First Amendment shall become effective
on the date last signed (the "First Amendment Date"). In addition, this First
Amendment and any waiver  or modification hereto will only be effective if
signed by the Area President of Purchaser or its  designee, Vice President of
Operations, and at least two (2) other officers of Purchaser.
 
 
 
4

 
 
IN WITNESS WHEREOF, the parties have set their hands and seals as of the date
written below each signature.
 
 WITNESS:
 SELLER:
 
 
 
 SeD Maryland Development, LLC
 
 
 
By: 

Name: 

Title: 

Date:




 
 
 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
 
 
 
 

 
 
 
5

 
 
 PURCHASER:
 
 
 
 WITNESS:
NVR, INC.
 
 
 
By: _________________________________

Name: T. Kent LaMotta 

Title: Vice President of Operations 

Date: _______________________________




 WITNESS:
 
 
 
 
By:__________________________________

Name: Matt Beck 

Title: Regional Vice President of Land 
Date:________________________________
  



 WITNESS:
 
 
 
 
By: _________________________________

Name: David J. Peterson 

Title: Vice President and Division 

Manager 

Date: _____________________________


 
 
 
6

 
 
SECOND AMENDMENT TO LOT PURCHASE AGREEMENT
 
BALLENGER RUN
 

 
THIS SECOND AMENDMENT TO LOT PURCHASE AGREEMENT ("Second Amendment") is made
this ___ day of ________2017, by and between SeD Maryland Development, LLC
("Seller") and NVR, Inc. d/b/a Ryan Homes ("Purchaser").
 
WHEREAS, Seller and Purchaser entered into a Lot Purchase Agreement dated
December 10, 2014, and that certain First Amendment to Lot Purchase Agreement
dated January 9, 2015 (collectively, the "Agreement"), whereby Seller agreed to
sell and Purchaser agreed to purchase eighty-five (85) single family Lots
located in Frederick County, Maryland, all as more particularly described in the
Agreement; and
 
WHEREAS, the parties have agreed to amend the Agreement by assigning the cost of
mailbox installation, adding front foot benefit charge provisions, changing the
Completion Notice deadline, substituting the phasing plan exhibit, and to
otherwise amended certain terms  and conditions, all as more particularly set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable 
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as  follows:
 
1     Recitals and Controlling Terms. The foregoing Recitals are hereby
incorporated by reference as if fully restated. All capitalized terms used
herein which are not specifically defined shall have the meanings provided in
the Agreement From and after the Second Amendment Date (as hereinafter defined),
references to the Agreement shall refer to the Agreement as amended by this
Second Amendment.
 
2. Phasing Plan. Exhibit "E" of the Agreement is hereby deleted and replaced
with Phasing Plan attached hereto as Exhibit
 

3. Mailbox. The Agreement is hereby amended to reflect that the postmaster has
required cluster mailboxes to be installed at the community. Purchaser and
Seller hereby agree to share equally in the costs of the cluster mailboxes,
including the costs of installation for same.
 
 
1

 
 
4. Front Foot Benefit Charges. Purchaser acknowledges that Seller has the option
to establish front foot benefits charges by encumbering the Lots with a
Declaration of Water and Sewer Charges (the "Declaration") to be imposed on
homeowners related for the development of the Property. Seller hereby agrees
that any such front foot benefit charge shall not last for more than thirty (30)
years and shall not exceed Four Hundred Fifty Dollars ($450) per year for each
SFD Large Lot, Four Hundred Fifty Dollars ($450) per year for each SFD Small
Lot, Four Hundred Twenty Five Dollars ($425) per year for each SFD
Neo-traditional Lot, Three Hundred  Seventy Five Dollars ($375) per year for
each SFA Villa Lot, and Three Hundred Twenty Five Dollars ($325) per year for
each SFA Townhouse Lot (the "Water and Sewer Charges") In the event the front
foot benefit is established, Seller agrees (i) to credit Purchaser with an
amount equal to one year’s assessment at each Lot settlement, and (ii) that
Subparagraph 2(h) shall be automatically amended to reflect that the escalation
of the Purchase Price shall commence on the first (1st) day of the fourth (4th)
quarter.
 
Concurrently upon recordation of the Declaration, Seller will provide Purchaser
with a document entitled "Notice to Purchaser of Deferred Water and Sewer
Charges" that discloses the Water and Sewer Charges to purchasers of Lots from
Purchaser (the "Notice to Buyer"). The Notice to Buyer will be attached to and
made part of this Agreement as Exhibit "L". Purchaser agrees to incorporate the
Notice to Buyer into each contract with a purchaser of a Lot from Purchaser
(each, an "Initial Lot Purchaser") and to return an original Notice to Buyer
executed by each Initial Lot Purchaser to Seller within 30 days after settlement
on the Lot with the Initial Lot Purchaser.
 
The failure of Purchaser to obtain an executed Notice to Buyer and timely
provide a copy of executed Notice to Buyer to the Seller in accordance with this
Agreement from any person who purchases a Lot from Purchaser shall obligate
Purchaser to at a maximum pay the Water and Sewer charges for such Lot. Seller
agrees that the foregoing shall not be effective unless and until Seller timely
provides Purchaser with the Notice to Buyer. Seller shall indemnify and hold
harmless Purchaser for any claims arising from Seller's failure to provide the
Notice to Buyer.
 
5. Completion Notice. Subparagraph 2(c) of the Agreement is hereby deleted in
its entirety and the following is inserted in lieu thereof:
 
2(c) Seller shall deliver written notice to Purchaser (the "Completion Notice")
to advise Purchaser that Lots are available for purchase (the "Available Lots")
and the Conditions Precedent (defined below) for such Lots are fulfilled. The
first Completion Notice delivered by Seller after the Model Lot Closing Date may
be referred to herein as the "Initial Completion Notice" and shall be delivered
on or before June 30, 2017. Each Completion Notice shall identify the location
of the Available Lots and Purchaser may select which of the Available Lots that
it will purchase. The total number of Available Lots at any time under this
Agreement and the Related LPAs shall be twenty-four (24) lots and shall consist
of Lots for one or more of the Home Types under this Agreement and the Related
LPAs. Commencing on the first (1st) day of the second quarter and continuing
thereafter, in the event that a particular Home Type is not an Available Lot,
then Purchaser's purchase obligation for that particular Home Type shall be
deferred the same number of days until that Home Type is an Available Lot, If
the delay in providing that Home Type as an Available Lot exceeds sixty (60)
days, then Purchaser's purchase obligation for that particular Home Type shall
be deferred the same number of days until that Home Type is an Available Lot
plus an additional forty-five (45) days. In the event that Seller does not meet
the Available Lots requirement of twenty-four (24) lots, Purchaser shall deliver
written notice to Seller and:
 
 
2

 
 
 
(i) So long as Seller is, and before the date of Purchaser's notice was,
diligently pursuing the fulfillment of its obligations hereunder in order to
create Available Lots, Seller shall be entitled additional time to prepare the
Lots for purchase. In no event shall the additional time be more than six (6)
months. Purchaser may elect to defer the Lot purchase schedule and any
escalation of the Purchase Price by the same number of days until Seller meets
the Available Lots requirement. The parties agree to document the commencement
and termination of such additional time period and the effect upon the purchase
schedule and Purchase Price escalation. Notwithstanding the foregoing, in the
event that Seller fails to complete the work necessary for the Initial
Completion Notice to be issued on or before June 30, 2017, the terms and
conditions of Paragraph 8, regarding Seller default, shall control and the six
(6) month extension in this Subparagraph 2(c)(i) shall not apply.
 
(ii) In the event that Seller is not, or before the date of Purchaser's notice
was not, diligently pursuing the fulfillment of its obligations hereunder in
order to create Available Lots, or in the event that Seller does not meet the
Available Lots requirement within the six (6) months described in Subparagraph
2(c)(i) above, the terms and conditions of Paragraph 8, regarding Seller
default, shall control.
 
6, Responsibility Checklist. Exhibit "G" of the Agreement is hereby deleted and
replaced with the Responsibility Checklist attached hereto as Exhibit "G".
 
7. Notices. Subparagraph 20(b) of the Agreement is amended to reflect that the
notices to Purchaser are deleted in their entirety replaced with the following
in lieu thereof:
 
"If to Purchaser:
NVR, INC.
656 Quince Orchard Road, Suite 500
Gaithersburg, MD 20878
Attn: Matt Beck and John McConnell Facsimile: 240-912-3281
 
NVR, INC.
4991 New Design Road, Suite 105
Frederick, 21703
Attn: Ryan Borleis
Facsimile: 240-566-1038
 
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac, Sixth Floor
Potomac, MD 20854
Attn: Lawrence M. Kramer and Sean P. Sherman
Facsimile: 301-230-2891
 
 
3

 
 
 
If to Seller:

 
SeD Maryland Development, LLC
C/O MacKenzie Equity Partners
312 3rd Street
Suite 102                   
Annapolis, MD 21403
Attn: Charles W.S. MacKenzie
Fax: 410-832-2937
Email: cmackenzie@mackenzieequity.com
 
MacKenzie Communities, LLC
2328 W. Joppa Road, Ste. 200
Lutherville, MD 21093
Attn.: Robb Aumiller
Facsimile: 410-427-0429
Linowes & Blocher
31 West Patrick Street, Suite 130
Frederick, MD 21701 Attn: Bruce Dean Facsimile:301-694-2754
 
SeD Development Management, LLC c/o
SeD Maryland Development, LLC 4800
Montgomery Lane, Suite 210
Bethesda, MD 20814
Attn: Charles W.S. MacKenzie
Facsimile: 443-482-3993
 
SeD Ballenger, LLC c/o Singapore
eDevelop1nent Limited 9 Temasek
Boulevard #09-02A
Suntec Tower 2
Singapore 038989
Attn: Moe Chan
Facsimile: +65 6333 9164"
 
8. Counterpart Copies. This Second Amendment may be executed in any number of
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy hereof,
 
 
4

 
 
9. Entire Agreement, Ratification and Reconciliation. The Agreement (including
the Exhibits) and this Second Amendment contain the final and entire agreement
between the parties with respect to the sale and purchase of the Lots, and are
intended to be an integration of all prior negotiations and understandings.
Except as modified in this Second Amendment, the Agreement is hereby ratified
and remains in full force and effect. The terms and provisions of this Second
Amendment shall be reconciled with the terms and provisions of the Agreement to
the fullest extent reasonably possible; provided, however, in the event of any
irreconcilable conflict between any term or provision of this Second Amendment
and any term or provision of the Agreement, such term or provision of this
Second Amendment shall control.
 
10. Second Amendment Date. This Second Amendment shall become effective on the
date last signed (the "Second Amendment Date"). In addition, this Second
Amendment and any waiver or modification hereto will only be effective if signed
by the Area President of Purchaser (Or Purchaser's designee Vice President of
Operations), and at least two (2) other officers of Purchaser.
 
IN WITNESS WHEREOF, the parties have set their hands and seals as of the date 
written below each signature.
 
 WITNESS:

SELLER:
 
 
 
SeD Maryland Development, LLC
 
By: SeD Development Management, LLC, Manager

 
By: ________________________________ 

Name: Charley MacKenzie 

Title; Chief Development Officer 

Date: _______________________________


                                    


 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
 
 
5

 
 
 
PURCHASER:
 WITNESS:
 
 
NVR, INC.
 
 
By: ________________________ 

Name: T. Kent LaMotta 

Title: Vice President of Operations 

Date: ______________________


                                                                         

 WITNESS:
 
 
By: _______________________
 
Name: Matt Beck

Title: Senior Vice President of Land 

Date: _______________________


 
 WITNESS:
 
 
By: _______________________
 
Name: David Greminger

Title: Reginal Manager 

Date: _______________________


 
 WITNESS:
 
 
By: _______________________
 
Name: Ryan Borleis

Title: Vice President and Division Manager 

Date: _______________________


 



 
 
6
